Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Kanik on 12 January 2021.
	The claims have been amended as follows:
	In claim 14, in line 1 -- at least one -- has been inserted after “wherein the”.
	In claim 17, in line 2 “at least one” has been replaced with -- the -- and -- the -- has been inserted after “to”.
	In claim 18, in line 2 “at least one” has been replaced with -- the -- and -- the -- has been inserted after “to”.
	In claim 19, in line 2 “at least one” has been replaced with -- the -- and -- the -- has been inserted after “to”.
In claim 20, in line 2 “at least one” has been replaced with -- the -- and -- the -- has been inserted after “to”.
In claim 21, in line 2 “at least one” has been replaced with -- the -- and -- the -- has been inserted after “to”.
In claim 22, in line 2 “at least one” has been replaced with -- the -- and -- the -- has been inserted after “to”.
the -- and -- the -- has been inserted after “to”.
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record. The Examiners Amendment was made for purposes limited to mitigating residual 35 U.S.C. 112 (b) issues concerning inconsistencies and antecedent basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	01/12/2021
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778